   United States District
                    Case
                     Case Court
                           1:05-cr-00254-EGS
                            3:19-cr-00231-KAD Document
                                              Document44
                                                       5 Filed
                                                          Filed11/21/19
                                                                11/07/19 Page
                                                                         Page11of
                                                                                of22
     District of Connecticut
    FILED AT NEW HAVEN

                  11/21   19
_______________________,20___

      N Fanelle
By__________________________
         Deputy Clerk
Case
Case1:05-cr-00254-EGS
     3:19-cr-00231-KAD Document
                       Document44
                                5 Filed
                                   Filed11/21/19
                                         11/07/19 Page
                                                  Page22of
                                                         of22
